Exhibit 10.16

MOMENTA PHARMACEUTICALS, INC.

675 WEST KENDALL STREET

T: 617.491.9700

F: 617.621.0431

 

CAMBRIDGE, MA 02142

WWW.MOMENTAPHARMA.COM

 

[g58212ka05i001.jpg][g58212ka05i002.gif]

January 29, 2007

Peter Rupprecht, Authorized Signatory

Sandoz AG

Lichtstraße 35

CH 4058 Basel BS

Switzerland

Re:  Memorandum of Understanding, by and between Sandoz AG (“Sandoz”) and
Momenta Pharmaceuticals, Inc. (“Momenta”), dated July 25, 2006 (the “MOU”)

Dear Mr. Rupprecht:

All terms used, but not defined, herein have the meanings ascribed to them in
the MOU.

The Parties agree that, notwithstanding anything to the contrary in the MOU or
the Collaboration Agreement, no committee on which members of both Parties
participate in activities under the MOU or the Collaboration Agreement,
including the Joint Steering Committee and the joint project teams, shall remain
in existence after July 25, 2031, the twenty-fifth (25th) anniversary of the
execution of the MOU.  In the event either party desires to continue the
aforementioned activities, and such desire is raised in the JSC after July 25,
2030 but before July 25, 2031 the other party will discuss an extension in good
faith.

Please duly sign and return two copies of this letter to Momenta, Attention: 
Chief Executive Officer, at the above mentioned address.  Thank you.

Best regards,

Momenta Pharmaceuticals, Inc.

 

 

By:

/s/ Richard P. Shea

 

Name: Richard P. Shea

Title: VP & CFO

 

 

Agreed to and accepted by:

Sandoz AG

By:

/s/ Peter Rupprecht

 

Name:

 

 

Title:

 

 

 

 

By:

/s/ [illegible]

 

Name:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------